Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/24/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 12, and 16 include the limitations of “remotely adjusted…regardless of progress…of the first user” and this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification only discloses “regardless of the patient user input” and is silent regarding “progress”, or the like.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 include the limitation of “wherein, the game is a reprogrammed game that has been deviated for purposes of patient therapy” and “repurposed game or a new game” and it is unclear what the metes and bounds of this limitation are, specifically, in regard to what “game” would and would not qualify as “reprogrammed”, “repurposed”, “new”, and/or “deviated” when used in this context.
Claim 7 claims an apparatus (“[t]he rehabilitation apparatus”) as well as method steps of using that apparatus (“is collected…is accessed…and downloaded”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 17 recites the limitation "fingers directly above the motion sensor" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 12, and 17, the following limitations can be performed as a mental process by a human being, in terms of the human being mentally providing
[…] a game for rehabilitation of at least one of the first user’s shoulder, elbow, hand, wrist, or fingers;
[receiving data regarding] an opening and a closing…as the first user is playing the game;
[…];
[providing] an indicator…from a position […] and […] an image […] to provide verbal instructions;
[…]
[…] display[ing] the game […] as the first user is playing the game […] and wherein the game […] can be remotely adjusted regardless…parameter or […] switching one game program to a different game program….rehabilitation.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., computer terminals, sensors, servers, computer instructions, non-transitory computer readable media, video conferencing, and/or a support for the patient’s arm, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., computer terminals, sensors, servers, computer instructions, non-transitory computer readable media, video conferencing, and/or a support for the patient’s arm, these are all generic, well-known, and conventional computer and physical elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing and/or for providing generic, well-known, and conventional physical functions.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.  See also, e.g., p23 and 48 in Applicant’s (published) specification in regard to the claimed “adjustable support”.  Applicant’s specification discloses the “adjustable support” in one embodiment as a “commercially available product” (the Armon Erdero).  MPEP 2106.07(a)(III)(A).  And, in a second embodiment Applicant’s specification provides no detail as to how to make and/or use this aspect of the claimed invention (i.e., “the support may be electronically coupled to the server, and the healthcare professional may adjust the level remotely”), which indicates “that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”  MPEP 2106.07(a)(III)(A).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-10,  are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160331304 A1 by Libey et al (“Libey”), in view of admitted prior art, further in view of PGPUB US 20140275808 A1 by Poeze et al (“Poeze”), further in view of PGPUB US 20170231529 A1 by Yen et al (“Yen”), further in view of PGPUB US 20110257566 A1 by Burdea et al (“Burdea”), further in view of PGPUB US 20140200432 A1 by Banerji et al (“Banerji”).
In regard to Claim 1, Libey teaches a rehabilitation apparatus, comprising:
a first computer terminal…fingers;
(see, e.g., F1, s102 in regard to “first computer terminal”;  see, e.g., F3B, p21, “Five Finger Mole prompt” in regard to “game”);
a motion sensor…game;
(see, e.g., F1, s106; note that the limitations of “for motion detection…playing the game” have been interpreted as functional limitations and the, e.g., Leap Motion Controller taught by Libey is the same motion sensor disclosed by Applicant);
	[….]
Furthermore, to the extent that Applicant claims “an adjustable support mounted on a surface…adjustable by the first user”, Applicant’s specification teaches this feature as admitted prior art in terms of the Armon Erdero,
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added this feature as taught by admitted prior art to the system as taught by the otherwise cited prior art, in order to help stabilize the subject’s arm during rehabilitation over the motion sensor.  As evidence that it would have been obvious to have employed such a support as part of computerized physical rehabilitation see, e.g., Banerji at Figures 1, s340 and Burdea at Figure 16, s102.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach an indicator that the subject’s body part has strayed from its proper position in relation to a sensor, however, in an analogous reference, Poeze teaches this feature (see, e.g., p43);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added this feature as taught by Poeze to the system as taught by the otherwise cited prior art, in order to help insure that the subject’s hand was in the correct position over the motion sensor.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach providing a video link to the subject’s rehabilitation therapist (“second user”) while the subject was performing exercises, however, in an analogous reference, Yen teaches this feature (see, e.g., p12);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added this feature as taught by Yen to the system as taught by the otherwise cited prior art, and added the video link to the screen taught by Libey to be displaying the game, so as to provide a convenient means for the subject to receive verbal instruction while playing the rehabilitation game.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach providing a second computer accessible by the second user that allows for real-time communication as well as transmits the data regarding the rehabilitation in real-time to the second computer during rehabilitation, Yen teaches this feature (see, e.g., p11-12);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added this feature as taught by Yen to the system as taught by the otherwise cited prior art, and added the video conferencing ability as well as data transmission as taught by Yen such that the therapist received all of the data concerning the game, so as to make it more effective for the therapist to interact with the subject.

Furthermore, while Libey teaches a rehabilitation game and Yen teaches data transmission regarding the subject to the second user for display performing a rehabilitation exercise to the extent that the otherwise cited prior art may fail to teach “displays the game on the second computer”, however, Burdea teaches this feature (see, e.g., p32 and 49);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added this feature as taught by Burdea to the system as taught by the otherwise cited prior art, so as to make it more effective for the therapist to monitor the subject by viewing the actual game play.

Furthermore, while Libey teaches the game conditions being adjusted automatically by the first computer (“increasing or decreasing a game parameter”) and without having to gain approval of the user to do so (“regardless of progress or input of the first user”), and Yen and Burdea both teach a therapist on a second computer in real-time data communication with the subject over a network, they may fail to teach that therapist having the ability to remotely adjust the conditions of a therapy program, however, Banerji teaches this feature (see, e.g., p127);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added this feature as taught by Banerji to the system as taught by the otherwise cited prior art, so as to allow the therapist to make his/her own determination separate from that of the first computer as to the appropriate level of difficulty of the rehabilitation game by being able to set that level independently.

In regard to Claim 2, Libey teaches this feature.  See, e.g., p33.
In regard to Claim 4, admitted prior art teaches this feature.  See, e.g., rejection of Claim 1.
In regard to Claim 5, Burdea teaches this feature.  See, e.g., paragraph 31.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added this feature as taught by Burdea to the system as taught by the otherwise cited prior art, by adding IR sensors positioned below the user’s hand so as to provide additional sensing modalities to better characterize the users movements.

In regard to Claim 6, Burdea teaches this feature.  See, e.g., F4.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added this feature as taught by Burdea to the system as taught by the otherwise cited prior art, by allowing the two computers to be directly coupled and thereby make it easier for the therapist to locate close to the subject.

In regard to Claim 8, while Burdea teaches multiple games being stored on the PC (“first computer terminal”) (see, e.g., paragraph 49) as well as teaches employing that PC in communication with a cloud server (see, e.g., paragraph 49);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the teachings of Burdea and stored the games on the server and then downloaded them from there to the PC when needed, in order to allow the server to provide the games to multiples such PC’s.
In regard to Claims 9-10, See rejection of Claim 1.  To the extent that Claims 9-10 merely claim a duplication of aspects of what is claimed in Claim 1 see MPEP 2144.04(VI)(B).




Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of admitted prior art, further in view of Poeze, further in view of Yen, further in view of Burdea, further in view of Banerji, further in view of PGPUB US 20150157938 A1 by Domansky et al (“Domansky”).
In regard to Claim 3, Libey teaches processing that data in order to generate some progress/success metric (see, e.g., paragraph 24 in regard to determining evaluation scores from patient data) and Burdea teaches sending patient data to a remote server so that the clinician can view the subject’s progress (see, e.g., p68); 
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Burdea to the system otherwise taught by the otherwise cited prior art, in order to allow the clinician to better adjust the game play based on the evaluation scores of the subject.

Furthermore, while Libey teaches employing a whack a mole game it may fail to teach whereby that game is based on a commercial version of the game (“reprogrammed…therapy”), however, Domansky teaches that feature in regard to a different game (see, e.g., p12);
 Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Domansky to the system otherwise taught by the otherwise cited prior art, by reprogramming a commercial version of the same game, in order to better hold the subject’s interest in performing rehabilitation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of admitted prior art, further in view of Poeze, further in view of Yen, further in view of Burdea, further in view of Banerji, further in view of PGPUB US 20120178064 A1 by Katz (“Katz”).
In regard to Claim 11, Katz teaches maintaining secure login for a therapist (see, e.g., p177); 
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Katz to the system otherwise taught by the otherwise cited prior art, by providing for separate accounts for each therapist using each computer and thereby not allowing to access each other’s data, in order to maintain patient confidentiality.

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of admitted prior art, further in view of Burdea, further in view of Banerji, further in view of Domansky.
In regard to Claims 12-14, see rejections of Claims 1 and 3 made supra.
In regard to Claim 16, see rejection of Claim 5.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of admitted prior art, further in view of Burdea, further in view of Banerji, further in view of Domansky, further in view of PGPUB US 20160296820 A1 by Nagaishi et al (“Nagaishi”).
In regard to Claim 15, Libey teaches providing a 3D VR environment (see, e.g., p27), Burdea teaches employing an overhead camera to capture movement data (see, e.g., p31)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added this feature as taught by Burdea to the system as taught by the otherwise cited prior art, by adding an overhead camera over the user’s hand so as to provide additional sensing modalities to better characterize the users movements.

Furthermore, Nagaishi teaches employing a CCD camera (p156) to capture motion data
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added this feature as taught by Nagaishi to the system as taught by the otherwise cited prior art, so as to better capture motion data.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Libey, further in view of Burdea, further in view of Banerji, further in view of Merians et al. "Journal of NeuroEngineering and Rehabilitation" 2011, 8:27 http://www.jneuroengrehab.com/content/8/1/27 (“Merians”), further in view of PGPUB US 20160082319 A1 by Macri et al (“Macri”).
In regard to Claim 17, see rejections of Claims 1 and 3 made supra.  To the extent that this cited prior art may fail to specifically teach “coupling an adjustable support electronically”, however, in an analogous reference Merians teaches this feature in regard to employing a Haptic Master robot and arm supporting gymbal to suspend a subject’s hand for purposes of rehabilitation (see, e.g., F1E);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the feature as taught by Merians to the method taught by the otherwise cited prior art, in order to provide support for the subject’s hand and arm that could be easily adjusted by the clinician.

Furthermore, while Libey teaches various hand exercises to the extent that it may not also teach one involving opening/closing the hand, however, Macri teaches that feature (see, e.g., p96);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the feature as taught by Macri to the method taught by the otherwise cited prior art, in order to provide an additional treatment modality for the subject.
In regard to Claim 19, see rejection of Claim 1.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Libey, further in view of Burdea, further in view of Banerji, further in view of Merians, further in view of Macri, further in view of Poeze.
In regard to Claim 18, see rejection of Claim 1.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Libey, further in view of Burdea, further in view of Banerji, further in view of Merians, further in view of Macri, further in view of PGPUB US 20170132947 A1 by Maeda et al (“Maeda”).
In regard to Claim 20, Maeda teaches a medical practitioner remotely adjusting the height of a motorized arm support as part of rehabilitation therapy (see, e.g., F1, 2, and 11; and p81 and 117);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the feature as taught by Maeda to the method taught by the otherwise cited prior art, in order for the clinician to easily adjust the height of the subject’s hand over the motion sensor to the ideal location.

Response to Arguments
	Applicant argues on pages 8-9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    120
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    694
    media_image2.png
    Greyscale

Applicant’s argument is unpersuasive.  Applicant claims collecting data (e.g., motion data of the user’s hand and/or fingers, adjustments to game parameters, game data), analyzing that data (e.g., to determine whether the user’s hand is positioned over the motion sensor, and providing outputs to the user (e.g., providing a game to the user, providing the game output to a second user, providing an indicator to the user, adjusting game parameters).  Claims directed to such subject matter have been held to be patent ineligible as an abstract idea directed to a mental process by the CAFC in cases such as Electric Power Group.  As outlined in the updated 101 rejection made supra, Applicant’s claimed “adjustable support” is an element claimed in addition to this abstract idea and does not add significantly more to the extent that it is generic, well-known, and conventional, as evidenced by the cursory disclosure in Applicant’s specification that would not be enabling were it not already generic, well-known, and conventional.  In other words, Applicant’s invention does not result in any improvement to the claimed “adjustable support” but merely claims it in addition to Applicant’s In re Rudy, the copy machine claimed in Content Extraction, the digital camera claimed in TLI Communications, and/or the garage door opener gear mechanism claimed in Chamberlain, all of which failed to render patent eligible subject matter.  
	Applicant further argues in this regard on page 9 of its Remarks:

    PNG
    media_image3.png
    451
    736
    media_image3.png
    Greyscale

Applicant’s argument is unpersuasive because to the extent that the Applicant may have ostensibly claimed a novel and/or non-obvious (or in Applicant’s parlance “unconventional” (emphasis original)) abstract idea in terms of how it has claimed, e.g., changing the difficulty level of a game that in and of itself does not in and of itself render patent eligible subject matter to the extent that such subject matter is an abstract idea.  

See, e.g., the CAFC’s opinion in In re Marco, In re Smith, and Planet Bingo in terms of rules of games not being patent eligible under the two-part Mayo test.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715